Title: 13th.
From: Adams, John Quincy
To: 


       This afternoon I had something of a long conversation upon the subject of the ball, which is intended to be on Thursday. He had determined not to go; but upon consideration of several circumstances, which I mentioned to him, he came to an alteration in his sentiments: he was something piqued, at not having an invitation to join our party last week: but when I informed him of the reason, for which he was neglected, he was satisfied with its validity. He and Thompson pass’d the evening with me; Little ought to have been of the party; but Miss Cazneau, had engaged him to go with her to Captain Fletcher’s.
      